Citation Nr: 1233269	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-21 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1975.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In January 2008 the Veteran provided testimony at a hearing before a Decision Review Officer of the RO.  A transcript of that proceeding is of record.

This matter was before the Board in February 2010 and October 2011 when it was remanded for additional development.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

In May 2005, the Veteran submitted a claim for service connection for hepatitis C.  He reported that he was diagnosed with hepatitis in 1969 (before service).  With respect to risk factors for the disease, he stated that he participated in the military's inoculation program, that he used IV drugs and shared needles with other drug users in service, and that he had undergone scopes and procedures on his knees.

At the January 2008 hearing before a Decision Review Officer, the Veteran testified that he was first diagnosed with hepatitis in 1972 or 1973 while he was in the service.  As noted above, the Veteran did not enter active duty until July 1974.  The Veteran also testified that he was diagnosed with "regular" hepatitis in 1970 at the Holy Family Hospital in Atlanta.  

The record of a VA GI consultation in February 2010 indicates that the Veteran's risk factors for hepatitis C were military service during the Vietnam War Era and a possible blood transfusion prior to 1992.  The Board notes that the Veteran has not alleged that he received a blood transfusion during service.  The record reflects that he underwent knee surgeries in 1967 and 1968 but records pertaining to those procedures are unavailable and it is not known whether he received blood transfusions in connection with those procedures.

The Veteran's service treatment records (STRs) are negative for evidence of hepatitis.  In addition, the reports of medical history completed in connection with the Veteran's entrance and discharge examinations show that the Veteran denied currently having or ever having any liver trouble.  The report of the discharge examination shows that his liver was found to be normal.  In addition, the report of a July 1993 VA general medical examination notes no pertinent complaints and shows that the Veteran's digestive system was found to be normal.

In fact, all of the post-service medical evidence for the period prior to 1999 is negative for evidence of hepatitis.  An August 1999 VA treatment record notes an assessment of chronic hepatitis C.  A July 2003 VA outpatient record notes the Veteran's history of drug and alcohol abuse.

In the November 2011 VA examination performed pursuant to the Board's remand directive, the Veteran reported that he contracted hepatitis C prior to service and was evaluated and treated at a private hospital in 1970 or 1971.  During the examination, the Veteran reported the following risk factors:  IV drug use (including shared needles) before, during and after service; high risk sexual activity; and shared toothbrushes and razors.  The examiner opined that hepatitis C was less likely than not incurred in service, noting the Veteran's IV drug use with shared needles before and during service.  A note was made as to the discrepancy in the record between the January 2008 hearing and the Veteran's report on examination as to when he contracted hepatitis C.  The examiner did not address in-service inoculations, stating that the Veteran did not contend hepatitis C was proximately due to inoculations at the time of the exam.

The record reflects that the Veteran has a long history of drug and alcohol abuse.  The statements he has provided indicating that he was diagnosed with hepatitis before and during service are based on his recollection of what happened decades earlier and are in direct conflict with the history he provided when he entered active service and when he left active service.  Moreover, the medical evidence showing that his liver was found to be normal in service and on the post-service VA examination in 1993 is inconsistent with his account of having chronic hepatitis since the 1960s or 1970s.  Therefore, the Board has concluded that the history provided by the Veteran, as documented in the evidence currently of record, is not reliable.

However, it appears that additional evidence that could be supportive of the Veteran's claim might be available.  As noted above, the Veteran testified at the DRO hearing that he received treatment for hepatitis in 1970 at Holy Family Hospital in Atlanta.  After the hearing, the RO attempted to obtain records from the Morris Brown College pertaining to treatment of the Veteran in the early 1970s, but the record does not show that an attempt to obtain records from the Holy Family Hospital was made.  Therefore, further development to obtain those records is in order.

In addition, the record reflects that the Veteran was awarded disability benefits by the Social Security Administration in approximately 1993.  The records upon which that award was based could be supportive of the Veteran's claim.  Therefore, further development to obtain those records is also in order.

Additionally, a written RO note located at the front of the VA treatment records printed in January 2006 states that, "VA progress notes for VA Upstate New York HCS too extensive for printing (covering period 11-16-1994 to 1-20-06) . . . Reviewed in relation to current claim."  A February 2010 VA treatment record notes that the Veteran was treated at the VA for hepatitis C around 1998-2000; it does not appear that records of this treatment are associated with the claims file.  On remand, the RO should associate any outstanding VA treatment records relating to the Veteran's hepatitis C treatment with the record, either in paper format or through Virtual VA.

Finally, the Board has determined that an addendum VA medical opinion concerning the etiology of the Veteran's hepatitis C should be obtained after the above development is completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy (either electronically or in paper format) of any outstanding records pertinent to the Veteran's claim, including records pertaining to the Veteran's treatment at Holy Family Hospital in Atlanta in the early 1970s and VA treatment records prior to February 2006 relating to the Veteran's hepatitis C.

2.  The RO or the AMC should also undertake appropriate development to obtain a copy of the SSA decision awarding the Veteran disability benefits in approximately 1993, the records upon which the decision was based, and records associated with any later disability determinations for the Veteran.

3.  Then, the RO or the AMC should forward the Veteran's claims file and a copy of any pertinent records in Virtual VA to the VA examiner who performed the November 2011 VA examination for a complete review and preparation of an addendum opinion.  

Unless corroborating evidence of the presence of hepatitis C before or during service is received subsequent to this remand, the physician should be instructed that the history provided by the Veteran of being diagnosed with hepatitis C prior to and/or during active service is unreliable and that the physician should assume that the Veteran was not found to have hepatitis C until after his discharge from active service.  The physician should be requested to state an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C is etiologically related to a service risk factor other than drug abuse.  The physician should specifically address the claimed in-service risk factor of inoculations.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

If the November 2011 VA examiner is not available, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to and reviewed by another physician with sufficient expertise to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

